Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “determining a first benchmark for a first paring strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect”, “determining a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect” and “outputting an amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determining…” and “outputting…”). Other than reciting “at least one computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “at least one computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “at least one computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 9:
Step 1: Claim 9 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 9 recites an abstract idea of mental processes. In the claim, the functions of “determining a first benchmark for a first paring strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect”, “determining a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect” and “outputting an amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determine…” and “output…”). Other than reciting “a system” and “at least once computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 9 recites the additional elements of “a system” and “at least one computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 9 recites the additional elements of “a system” and “at least one computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 17:
Step 1: Claim 17 recites an article of manufacture, which is a statutory category of invention.
Step 2A, Prong One: Claim 17 recites an abstract idea of mental processes. In the claim, the functions of “determining a first benchmark for a first paring strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect”, “determining a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect” and “outputting an amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determine…” and “output…”). Other than reciting “a non-transitory computer processor readable medium”, “instructions”, “at least one computer processor communicatively coupled to and configured to operate in a contact center system” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 17 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system.” The “medium”, “instructions”, “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 17 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “at least one computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-8, 10-16, and 18-20 inherit the same defects.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Regarding claims 1, 9, and 17, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-8, 10-16, and 18-20 inherit the same defects.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,692,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent.

U.S. Patent Application 17/076,335
U.S. Patent 9,692,899
1. A method for benchmarking pairing strategies in a contact center system comprising:
1. A method for benchmarking pairing strategies in a contact center system comprising:
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first benchmark for a first pairing strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect;
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, results for a first plurality of contact agent interactions;
determining, by the at least one computer processor, a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect;
determining, by at least one computer processor, results for a second plurality of contact agent interactions;
determining, by at least one computer processor, combined results across the first and second pluralities of contact agent interaction corrected for the Yule-Simpson effect; and
outputting, by the at least one computer processor, and amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect.
outputting, by the at least one computer processor, the combined results, wherein the combined results demonstrate that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect.


The examiner notes that claims 6, 7, 8, 9, 14, 15, 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 5, 8, 10, 13, 12, 15 of U.S. Patent No. 9,692,899, respectively.

5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent.

U.S. Patent Application 17/076,335
U.S. Patent 10,419,615
1. A method for benchmarking pairing strategies in a contact center system comprising:
1. A method for benchmarking pairing strategies in a contact center system comprising:
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first benchmark for a first pairing strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect;
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first benchmark for a first pairing strategy and a second pairing strategy, wherein the first benchmark is uncorrected for a Yule-Simpson effect;
determining, by the at least one computer processor, a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect;
determining, by the at least one computer processor, a second benchmark for the first and second pairing strategies, wherein the second benchmark is corrected for the Yule-Simpson effect;
outputting, by the at least one computer processor, and amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system may be realized after correcting for the Yule-Simpson effect.
outputting, by the at least one computer processor, and amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system;
wherein the first and second benchmarks are realized by establishing, in a switch of the contact center system, connections between at least one contact and at least one agent based upon the first and second pairing strategies.


The examiner notes that claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10,419,615, respectively.
Allowable Subject Matter
6.	Brussat et al. (2010/0086120) teaches systems and methods for routing calls received by a call center.  Performance metrics for ranking call center agent determined and call center agents ranked based at least on the performance metrics.
Spottiswoode et al. (2012/0224680) teaches systems and methods for routing callers to agents in a contact center based on predicted call handle times as a variable for call routing along with a performance matching and psychdemographic matching process of caller-agent pairs.
As to claims 1, 9, and 17, prior arts of record fail to teach, or render obvious, alone or in combination a method, system, an article for benchmarking pairing strategies in a contact center system comprising the claimed components, relationships, and functionalities as specifically recited in claims 1, 9, and 17. Specifically, determining a first benchmark for a first pairing strategy and a second pairing strategy wherein the first benchmark is uncorrected for a Yule-Simpson effect; determining a second benchmark for the first and second pairing strategies wherein the second benchmark is corrected for the Yule-Simpson effect; and outputting an amount of relative performance difference between the first and second benchmarks attributable to the Yule-Simpson effect, wherein the amount of relative performance difference demonstrates that optimizing performance of the contact center system realized after correcting for the Yule-Simpson effect.
Claims 1-20 would be allowable if claims 1, 9, and 17 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and filing terminal disclaimers to overcome the double patenting rejections.
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652